Exhibit 10.2 

 

[ex10-2_001.jpg] 

 

FMC GLOBALSAT, INC.

 

INDEPENDENT CONSULTANT AGREEMENT

 

This Independent Consultant Agreement (this “Agreement”) is entered into by and
between FMC GlobalSat Holdings, Inc., a Delaware corporation, on behalf of it
and its affiliates (collectively, the “Company”), and Robert Kubat, CPA
(“Consultant”), as of January 2, 2018 (the “Effective Date”). Each of the
Company and the Consultant are sometimes referred to in this Agreement as a
“Party,” and together as the “Parties.”

 

1. Services. Company and Consultant further agreed that Consultant will provide
certain services (the “Services”) to the Company as described on Exhibit A
attached to this Agreement. Consultant hereby represents and warrants to the
Company that he, she or it has the qualifications, experience, and ability to
perform properly the Services, and that he, she or it will perform the Services
in a professional fashion. Consultant agrees to respect and protect FMC’s
interests. Consultant shall conduct him, her or itself at all times in dealing
with potential customers of the Company with the highest degree of business
integrity and in such a manner as to promote the reputation and goodwill of the
Company, and shall do nothing that would tend to discredit, dishonor, reflect
adversely upon, or in any manner injure the reputation or goodwill of the
Company.

 

2. Fees. As consideration for the Services to be provided by Consultant and
Consultant’s other obligations set forth in this Agreement, the Company shall
pay to Consultant the amounts specified in Exhibit A attached to this Agreement.

 

3. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses without the prior written consent of the Company’s
designated Project Supervisor (defined below). As a condition to receipt of any
reimbursement, Consultant shall be required to submit to the Company reasonable
evidence that the amount involved was expended and related to Services provided
under this Agreement.

 

4. Term and Termination. Consultant shall serve as an independent contractor to
the Company for a period commencing on the Effective Date and continuing for the
Project duration period indicated in Exhibit A. The Company or Consultant may
terminate this Agreement at any time for any reason or no reason upon written
notice (email is sufficient). In the event of such termination by the company,
Consultant shall be paid for any portion of the Services that have been
performed prior to such termination or immediately within 2 days if terminated
by Consultant.

 

5. Independent Consultant. Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee. Consultant agrees
to expressly disclaim and agrees that he will not seek any compensation other
than what is defined in Exhibit A attached to this agreement, termination
benefits, employee benefits, social contributions or any other claim that could
potentially be made under the laws or regulations of any jurisdiction.

 

(a) Method of Provision of Services: Consultant shall be solely responsible for
determining the method, details, and means of performing the Services.
Consultant shall not engage the assistance of any subcontractor without the
prior written consent of the Company.

 

(b) No Authority to Bind Company. Consultant agrees and acknowledges that he,
she or it has no authority to (i) enter into contracts that bind the Company, or
(ii) create obligations on the part of the Company, in either case without the
prior written authorization of the Company.

 

 

 

 

(c) No Benefits. Consultant acknowledges and agrees that Consultant will not be
eligible for any Company employee benefits during the term of this Agreement
and, to the extent Consultant otherwise would be eligible for any Company
employee benefits but for the express terms of this Agreement, Consultant hereby
expressly declines to participate in such Company employee benefits.

 

(d) Withholding; Indemnification; Insurance. Consultant shall have full
responsibility for applicable taxes (including withholding taxes) for all
compensation paid to Consultant under this Agreement, and for compliance with
all applicable labor and employment requirements with respect to Consultant’s
self-employment, sole proprietorship, or other form of business organization,
including state worker’s compensation insurance coverage requirements and any US
immigration visa requirements. Consultant hereby agrees to indemnify, defend,
and hold the Company harmless from any liability for, or assessment of, any
claims or penalties with respect to such withholding taxes, labor, or employment
requirements, including any liability for, or assessment of, withholding taxes
imposed on the Company by the relevant taxing authorities with respect to any
compensation paid to Consultant. Consultant agrees that he, she or it will
carry, and be solely responsible for the costs of, adequate and customary
insurance coverage with respect to his, her or its provision of the Services
hereunder.

 

6. Work-for-Hire. Each of the Company and Consultant hereby acknowledges and
agrees that all Consultant’s work product (including any Deliverables listed on
Exhibit A) in connection with performing the Services (“Work Product”) will be
deemed a commissioned “work for hire” owned by the Company. In the event
Consultant’s Work Product is determined not to be a “work for hire” or in the
event such doctrine is not effective, then the Consultant hereby irrevocably
assigns, conveys, and otherwise transfers to the Company, and its respective
successors, licensees, and assigns, all right, title, and interest worldwide in
and to such Work Product and all proprietary rights therein, including, but not
limited to, all copyrights, trademarks, design patents, trade secret rights,
moral rights, and all contract and licensing rights, and all claims and causes
of action with respect to any of the foregoing, whether now known or hereafter
to become known. In the event Consultant has any right in the Work Product that
cannot be assigned, Consultant agrees to waive enforcement worldwide of such
right against the Company, its distributors, and its customers or, if necessary,
to exclusively license such right worldwide to the Company with the right to
sublicense. These rights are assignable by the Company.

 

7. Supervision of Consultant’s Services; Observance of Workplace Rules. All of
the Services to be performed by Consultant will be as specifically agreed
between Consultant and the Company’s designated project supervisor (“Project
Supervisor”). If applicable, at all times while on the premises of the Company
performing the Services, Consultant will observe Company’s rules, standards and
procedures, with respect to conduct, health and safety, security, and protection
of persons and property, as applicable.

 

8. Confidentiality. Consultant hereby acknowledges and agrees that in the course
of activities under this Agreement he, she or it may have access to confidential
and proprietary information which relates to the Company’s marketing, business,
and technology (the “Confidential Information”). Each Party shall treat the
terms of this Agreement as Confidential Information. Consultant agrees to: (a)
preserve and protect the confidentiality of the Company’s Confidential
Information; (b) refrain from using the Company’s Confidential Information
except as contemplated herein; and (c) not disclose such Confidential
Information to any third Party. Notwithstanding the foregoing, Confidential
Information shall not include information which is: (i) already publicly known;
(ii) discovered or created by Consultant without reference to the Confidential
Information of the Company, as shown in records of Consultant; (iii) otherwise
known to Consultant through no wrongful conduct of Contactor; or (d) required to
be disclosed by law or court order. Consultant may disclose any Confidential
Information hereunder to his, her or its attorneys and other representatives or
any court of competent jurisdiction as reasonably required to resolve any
dispute between the parties hereto.

 

2

 

 

9. Property Return. Consultant hereby acknowledges and agrees that Consultant
may be provided certain Company-owned property to use in the provision of the
Services. Consultant hereby agrees, upon termination of this Agreement, to
return to the Company all Company-owned property in Consultant’s possession.

 

10. Conflicts with this Agreement. Consultant hereby represents and warrants to
the Company that Consultant is not under any pre-existing obligation in conflict
or in any way inconsistent with the provisions of this Agreement. Consultant
hereby represents and warrants to the Company that Consultant’s performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by Consultant in confidence or in
trust prior to commencement of this Agreement. Consultant hereby represents and
warrants to the Company that Consultant has the right to disclose and/or use all
ideas, processes, techniques, and other information, if any, which Consultant
has gained from third parties, and which Consultant discloses to the Company or
uses in the course of performance of this Agreement, without liability to such
third parties. Notwithstanding the foregoing, Consultant hereby agrees that
Consultant shall not bundle with or incorporate into any deliveries provided to
the Company herewith any third party products, ideas, processes, or other
techniques, without the express, written prior approval of the Company.
Consultant hereby represents and warrants to the Company that Consultant has not
granted and will not grant any rights or licenses to any intellectual property
or technology that would conflict with Consultant’s obligations under this
Agreement. Consultant will not knowingly infringe upon any copyright, patent,
trade secret, or other property right of any former client, employer, or third
party in the performance of the services required by this Agreement.

 

11. Indemnification. Consultant shall defend, indemnify and hold harmless
Company and its agents, employees, directors, officers, shareholders, joint
venturers, parent and subsidiary corporations and affiliates (collectively,
“Indemnitees”), from and against any and all liabilities, penalties, fines,
forfeitures, demands, claims, causes of action, suits, judgments and costs and
expenses incidental thereto, including reasonable attorneys’ fees (collectively,
“Damages”), which any or all of the Indemnitees may hereafter suffer, incur, be
responsible for or pay out as a result of personal injuries, property damage, or
other claims arising from or in connection with the negligence or willful
misconduct of Consultant’s or any of its personnel in the performance of the
Services under this Agreement, except to the extent such claims arise as a
result of the negligence or willful misconduct of any of the Indemnitees.

 

12. Solicitation of Employees, Consultants, Consultants and Other Parties.
Consultant acknowledges that the Company invests substantial resources in
recruiting, hiring and training its employees. Consultant further acknowledges
that the Company’s relationships with its employees, consultants, suppliers and
licensors to and customers of the Company are valuable, unique and essential to
maintaining the Company’s value, goodwill and successful business. Accordingly,
Consultant agrees that during Consultant’s relationship with Company, and for a
period of twelve (12) months following the termination of the Consultant’s
relationship with Company for any reason, Consultant shall not directly or
indirectly solicit, induce, recruit, hire or encourage any of the Company’s
employees, consultants or contractors to terminate their relationship with
Company, or attempt any of the foregoing, either for himself or any other person
or entity. For a period of twelve (12) months following termination of
Consultant’s relationship with Company for any reason, Consultant shall not
directly or indirectly solicit any supplier or licensor to or customer of
Company’s products or services, that are known to Consultant, with respect to
any business, products, or services that are directly or indirectly competitive
to the products or services offered by Company or under development as of the
date of termination of this Agreement (and/or Consultant’s relationship with
Company).

 

13. Non-Competition. Consultant acknowledges acknowledge that information
regarding the Confidential Information, and products and services of the
Company, along with Consultant’s business and working relationships acquired
while engaged as a consultant to the Company, are valuable assets of the Company
and essential to the Company’s value, goodwill and successful business.
Accordingly, during Consultant’s relationship with Company, Consultant will not,
without the Company’s prior written consent, directly or indirectly work on any
products or services that are competitive with products or services (a) being
commercially developed or exploited by Company during Consultant’s relationship
with Company and (b) on which Consultant worked or about which Consultant
learned Confidential Information during his, her or its relationship with
Company.

 

3

 

 

14. Representations and Warranties. Consultant represents and warrants to
Company that if it is an entity, it is duly organized and existing under the
laws of the jurisdiction of its incorporation or existence and the person
executing this Agreement has full power and authority to enter into this
Agreement. Consultant hereby represents and warrants to Company that it is not
(i) engaged in any illegal activity or listed on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”), pursuant to Executive Order
No. 13224, 66 Fed. Reg 49079 (September 25, 2001), and any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Executive Order,
(ii) acting, directly or indirectly, for or on behalf of any person, group,
entity or nation named on any of the lists referenced above, or (iii) engaged in
this transaction directly or indirectly on behalf of, or facilitating this
transaction directly or indirectly on behalf of, any such person, group or
entity. Consultant agrees that in connection with the provision of the Services
hereunder, he, she or it (and its employees, agents, contractors and other
personnel) will not (i) accept, make or pay any “kickbacks,” gratuities, bribes,
or other such forms of unlawful consideration under any applicable law, or (ii)
make, or offer to make, any payment or offer to any government official,
legislator, political party official, judge or other administrative official, or
that would in any way violate the U.S. Foreign Corrupt Practices Act or the UK
Bribery Act (or the similar act or law of any other nation whose laws are
applicable to Consultant or the Services delivered hereunder).

 

15. Miscellaneous. Any term of this Agreement may be amended or waived only with
the written consent of the Parties. This Agreement, including the exhibit hereto
(which shall be deemed incorporated into and considered an integral part of this
Agreement), constitutes the sole agreement of the Parties and supersedes all
oral negotiations and prior writings with respect to the subject matter hereof.
Any notice required or permitted by this Agreement shall be in writing and shall
be deemed sufficient upon receipt, when delivered personally or by courier,
overnight delivery service, confirmed facsimile or via email, forty-eight (48)
hours after being deposited in the mail as certified or registered mail (airmail
if sent internationally) with postage prepaid, if such notice is addressed to
the Party to be notified at such Party’s address, facsimile number or email as
set forth below, or as subsequently modified by written notice. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Florida, without giving effect to the principles of
conflict of laws. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the Parties hereby agree to renegotiate such
provision in good faith. In the event that the Parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together will constitute one and the same instrument.
Any dispute or claim arising out of or in connection with any provision of this
Agreement will be finally settled by binding arbitration in Fort Lauderdale, FL,
in accordance with the rules of JAMS by one arbitrator appointed in accordance
with said rules. The arbitrator shall apply Florida law, without reference to
rules of conflicts of law or rules of statutory arbitration, to the resolution
of any dispute. Judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. Notwithstanding the foregoing, the
Parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph, without breach of this arbitration provision. EACH PARTY ACKNOWLEDGES
THAT, IN EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK
THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

  

4

 

 

The Parties have executed this Agreement on the Effective Date.

 



  FMC GLOBALSAT, INC.       By:       Name: Emmanuel Cotrel     Title: CEO      
      Address:  3301 SE 14th Ave.       Fort Lauderdale, FL 33316

  

        [Signature]



 

    Name:     Address:                 Email:           Social Security or
Taxpayer ID number:    

 

5

 

 

EXHIBIT A

 

DESCRIPTION OF SERVICES AND FEES

 

1. Project Scope, Supervisor and Duration:

 

Project Scope/Description of Services:

 

Accounting and Financial Services for 20 hours a week. This will include but not
limited to AP, AR, Payroll, Budgeting, Pricing, and any other standard duties
performed by accounting members. Additionally, Consultant will provide:

 

●Weekly cash flow statement

 

●AR/AP statement

 

●Monthly sales commission statement to sales agents

 

●Provide credential access to the accounting platform to other employee/
consultant as the company see fits

 

●All necessary time to transition to Company future new head of finance.

 

●Serve as appointed Principal Financial Officer and Principal Accounting
Officer.

 

●Administer employee benefits (payroll and health insurance).

 

Project Supervisor: Emmanuel Cotrel, CEO.

 

Project Duration: Commencing effective 11/16/18 and up to 12/28/2018, or longer
if mutually extended in writing (email sufficient), subject to the termination
rights in Section 4.

 

2. Fees and Payment:

 

Payment rate: USD $100/h for the consulting Services described above. Any
project and related work to be perform requiring more than 20 hour of Consultant
time, would require Company prior approval.

 

Payment terms: Consultant will invoice on a weekly basis with due upon receipt
terms. All invoices will be sent at end of the week on Friday and payment will
be processed on the following Monday.

 



A-1

 

